DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


    PNG
    media_image1.png
    544
    574
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-3, 5-10, and 12-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Murooka et al. (US Pub. 2011/0122676).
Regarding claims 2 and 9, Fig. 8A of Murooka discloses a semiconductor memory device, comprising: 
a substrate [11, Fig. 5A]: 
a first wiring [W1] extending in a first direction [X direction] parallel to a surface of the substrate [paragraph 0040]; 
a second wiring [W2] being apart from the first wiring [W1] in a second direction [Y direction] crossing the first direction [X Direction], the second wiring extending in the first direction [X Direction]; 
a third wiring [W3] being provided between the first wiring [W1] and the second wiring [W2], the third wiring extending in a third direction [Z Direction] crossing in the first and the second directions; 
a fourth wiring [the wire behind W4] being apart from the third wiring in the second direction, the fourth wiring extending in the third direction [Z Direction]: 
a first memory cell [there is memory cell at every intersection of first and third wirings, and at intersection of second and fourth wirings, similar to Fig. 10] being provided between the first wiring [W1] and the third wiring [W3]; 
a second memory cell [similar to Fig. 10] being provided between the second wiring [W2] and the third wiring [W3]; 
a third memory cell [similar to Fig. 10] being provided between the second wiring [W2] and the fourth wiring [W4]; 
a fifth wiring [W5] being connected to the third wiring [W3] and extending in the second direction [Y Direction]; 
a sixth wiring [W6] being connected to the fourth wiring [behind W4] and extending in the second direction [Y Direction]; and 
a circuit including a first decoder [73 Fig. 7] and a second decoder [72, Fig. 7], the first decoder [73] being connected [since W5 and W6 are bit lines, bit line decoder 73 is inherently connected to W5 and W6] to the fifth wiring [W5] and the sixth wiring [W6], the second decoder [72] being connected [since 72 is a word line decoder, it is inherently connected to word line W1] to the first wiring [W1], wherein the first decoder applies a first voltage to the fifth wiring and a second voltage to the sixth wiring [since decoder 73 drives bit line, it inherently applies voltages to the bit lines W5 and W6, paragraphs 0046 and 0088], and the second decoder applies a third voltage to the first wiring [since word line decoder drives word line, it is inherently applies a voltage to the word line W1].
Regarding claims 3, 10, and 16, Fig. 9A and 9B of Murooka discloses wherein a difference between the first voltage and the third voltage corresponds to a selected cell voltage and generates erase/write/read current [paragraphs 0046 and 0088].
Regarding claims 5, 12, and 17, Fig. 8A of Murooka discloses a fourth memory cell [similar arrangement as Fig. 10] being provided between the third wiring [W3] and a seventh wiring [W7] that are provided above the first wiring [W1], wherein the second decoder [72, Fig. 7] further applies a fourth voltage [paragraphs 0046 and 0088] to the seventh wiring [W7].
Regarding claims 6 and 13, Fig. 7 of Murooka discloses wherein the second decoder further applies a fourth voltage to the second wiring [word line decoder 72 inherently applies voltage to word line W2, paragraphs 0046 and 0088].
Regarding claim 7, Fig. 1 of Murooka discloses wherein the surface of the substrate [51] is a surface on which a circuit including a wiring layer [52] is configured.
Regarding claim 8, Fig. 1 of Murooka discloses wherein the surface of the substrate [51] is a surface extending in the first direction [X Direction] and the second direction [Y Direction].
Regarding claim 14, Fig. 1 of Murooka discloses wherein the circuit [on layer 53] is provided on a substrate above a surface of the substrate [51].
Regarding claim 15, Fig. 8A of Murooka discloses semiconductor memory device, comprising: 
a plurality of column line layers, each column line layer including a plurality of column lines [W1, and W2, and more]; 
a plurality of rows of row lines [W3, W4, and more] interleaved with the column lines [W1, W2] of the plurality of column line layers, such that a row of row lines [W3] is positioned between each consecutive pair of column lines [W1 and W2] in each column line layers; 
a plurality of memory cells [as shows in Fig. 10], wherein a first memory cell of a pair of memory cells is disposed between a first row line and a first column line, and wherein a second memory cell of the pair of memory cells is disposed between the first column line and a second row line [clearly shows in Fig. 10], 
wherein the first row line [W3] is coupled to an upper row line [W5] connecting line, and the second row line [W4] is coupled to a lower row line connecting line [61]; and 
a circuit comprising a first decoder [73, Fig. 7] coupled to the upper row line connecting line [62] and the lower row line connecting line [61], and a second decoder [72, Fig. 7] coupled to the first column line [W1], wherein the first decoder applies a first voltage to the upper row line connecting line and a second voltage to the lower row line connecting line [inherently, paragraphs 0046 and 0088], and the second decoder [72, Fig. 7] applies a third voltage to the first column line [paragraphs 0046 and 0088].
Regarding claim 18, Fig. 10 of Murooka discloses the plurality of memory cells comprise variable resistance elements that are non-volatile and re-writable [paragraph 0040].
Regarding claim 19, Fig. 8A of Murooka discloses having a unit memory cell footprint of 2F2 [memory footprint as shows in Fig. 8A of Murooka is similar to memory footprint of applicant shows in Fig. 11], wherein F is a minimum feature size of the device.
Regarding claim 20, Fig. 8A and 8B of Murooka discloses wherein a consecutive pair of memory cells [64, Fig. 8B] are patterned from a variable resistance film formed on side walls [as shows in Fig. 8B] of a corresponding row line and at least partially surrounding the row lines [clearly shows Fig. 8A].
Regarding claim 21, Fig. 8B of Murooka discloses wherein the variable resistance film comprises a metal oxide film [paragraph 0095].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murooka et al. (US Pub. 2011/0122676).
Regarding claims 4 and 11, Fig. 8A of Murooka discloses wherein the third wiring [W3] including a first end portion of two end portions, the first end [E1] portion being located further from the surface of the substrate than the other end portion, the fourth wiring [behind W4] including a second end portion of two end portions, the second end [E2] portion being located closer from the surface of the substrate than the other end portion, the fifth wiring [W5] connected to the first end portion [E1] 
Murooka does not specifically disclose the sixth wiring connected to the second end portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the sixth wiring connected to the second end, since it has ben held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825